Citation Nr: 0321849	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Houston, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
traumatic arthritis with spondylolisthesis, degenerative disc 
disease, L5-S1, currently evaluated as 40 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to July 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating action of the RO.  The 
veteran perfected a timely appeal to the Board.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. § 3.159 (2002).  The VCAA 
also defines the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

At a January 2003 personal hearing before the undersigned, 
the veteran testified that he had recently been treated for 
low back complaints at the VA Medical Center (VAMC) in San 
Antonio.  To date, those records have not been obtained.  

The duty to assist required of VA under the VCAA includes 
making reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See 38 U.S.C. § 5103A(b) 
(West 2002).  In accordance with these provisions, the Board 
finds that a remand of this case is warranted so the RO can 
ensure that all available VA treatment records are obtained.  
See also Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

The development of facts under the VCAA includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
examiner who conducted the February 2001 VA examination (and 
offered the September 2001 addendum) did not have access to 
the above referenced records.  Thus, another examination is 
necessary.

The Board also finds that further development of the claim on 
appeal is warranted.  The veteran's disability has been 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293; however, the evidence of record 
currently does not include sufficient medical findings upon 
which to evaluate the low back disability.  In this regard, 
the Board notes that the rating criteria for evaluating 
intervertebral disc syndrome were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As adjudication 
of the claim must involve consideration of both the former 
and revised criteria of Diagnostic Code 5293, with due 
consideration given to the effective date of the change in 
criteria (see VAOPGCPREC 03-00; 65 Fed.Reg. 33422 (2000)), 
the veteran should undergo VA examination to obtain findings 
responsive to both the former and revised criteria.  The 
veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2002).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file any notice(s) of the 
examination(s) sent to him.  

The actions identified herein are consistent with the duties 
imposed by the VCAA; however, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for an 
increased rating for the service-connected 
low back disability.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining all additional 
evidence identified, to specifically 
include records from Audie Murphy VA 
hospital in San Antonio, by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA neurological and 
orthopedic examinations at the 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and the report of that 
examination made available to the 
orthopedic examiner in connection with 
his/her examination.
The entire claims file must be made 
available to and reviewed by each 
physician designated to examine the 
veteran and the examination reports 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  
All appropriate tests and studies (to 
include X-rays and range of motion 
studies, reported in degrees, with normal 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail.  
Each report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected low back disability.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.
The neurological examiner should identify 
current neurological symptoms associated 
with the low back.  The examiner should 
specifically indicate the existence and 
frequency or severity (as appropriate) of 
each of the following:  sciatic 
neuropathy, characteristic pain, muscle 
spasm, and/or absent jerk.  
The orthopedic examiner should 
specifically report limitation of range 
of motion of the lumbar spine, indicate 
whether there is a listing of the whole 
spine to one side, and whether the 
Goldthwaite's sign is positive.  The 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
Considering the results of the 
neurological examination and the 
orthopedic examination findings, the 
orthopedic examiner should offer an 
opinion as to the appropriate 
characterization of, and assessment as to 
the severity of, the service-connected 
low back disability.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
any notice(s) of such examination(s) sent 
to the veteran.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority (to 
include consideration of the former and 
revised criteria of Diagnostic Code 5293).  

8.  If the claim on appeal is denied, the 
RO must furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case (to include citation 
to and discussion of VCAA laws and 
regulations, and clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



